DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
Claims 92, 95, 97-100, 108, 109, 113, 117-120 are pending. Claims 108, 109, 113, 118, 120 are withdrawn. Claims 92, 95, 97-100, 117, 119 have been considered on the merits herein. 
 	After further consideration and in light of applicants arguments, the following rejection is withdrawn; Claim 92-95, 97-100 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2014/0199266A1, IDS) in view of Kwakman (IUBMB Life, 2012, p. 48-55), Weston (Food Chemistry, 2000) and Molan (Bee World, 1992, p. 5-28) in further view of Barrett (US2010/0135926A1, IDS) supported by Morgulis (J. Bio Chem, vol. LXXXVI, p. 75-85, 1930). 
The rejection of Claims 92-95, 97-100 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 155, 156, 161-164, 167-169, 173, 174, 176, 177 of copending Application No. 15745795 is withdrawn in withdrawn in light of abandonment of the ‘410 and ‘492 applications. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 92, 95, 97-100, 117, 119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92, 94, 96-99, 113,114, 115, 117 of copending Application No. 15307564 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a storage-stable compositions for generating antimicrobial activity which comprises: an enzyme, i.e. glucose oxidase, that is able to convert a substrate, i.e. D-glucose, to release hydrogen peroxide; and a substance including honey that lacks catalase activity and that includes a substrate for the enzyme; wherein the enzyme is additional to any enzyme activity able to convert the substrate to release hydrogen peroxide that may be present in the substance, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate, and wherein the composition does not comprise ozonized honey or ozonated oil. The substance is a sugar substance which lacks enzyme activity that is able to convert the substrate to release hydrogen peroxide. The compositions are sterile compositions which have been sterilized by exposure to irradiation and do not comprise any added peroxidase. While claim 92 of the instant invention is drawn to an enzyme, dependent claim 95 specifies the enzyme to be glucose oxidase. And while claim 92 of ‘564 claims a sugar substance, dependent claim 94 of ‘564 claims the sugar substance to be honey. The claimed inventions differ from being identical inventions in that while claim 92 of ‘564 requires no added peroxidase, dependent claim 99 of the instant invention also claims no added peroxidase. Thus, the claimed inventions only differ in that the independent claim 92 does not claim the enzyme to be specifically glucose . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 92-95, 97-100, 119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 125, 127, 130, 133, 134, 139, 141,142, 143, 149, 152 of copending Application No. 15547972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to compositions comprising an enzyme, i.e. glucose oxidase, that is able to convert a substrate, i.e. D-glucose, to release hydrogen peroxide; and a substance that includes a substrate for the enzyme; wherein the enzyme is able to convert the substrate to release hydrogen peroxide that may be present in the substance, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate. The compositions are sterile compositions and do not comprise any added peroxidase. The references differ in that the substance which includes a substrate for the enzyme in the instant invention has been amended to be honey. However, claims of ‘509 are generic to the substance and thus honey would anticipate a substance having a substrate for the enzyme, wherein the enzyme is glucose oxidase and the substrate is D-glucose. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 92, 95, 98, 99, 100, 117, 119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 85, 87, 88,89, 92, 93, 95, 97, 107 of copending Application No. 15528969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invetions are drawn to compositions comprising an enzyme, i.e. glucose oxidase, that is able to convert a substrate, i.e. D-glucose, and a substance that includes a substrate for the enzyme wherein the substrate is pasteurized honey that lacks catalase and glucose oxidase activity; wherein the enzyme is able to convert the substrate to release hydrogen peroxide that may be present in the substance, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate and the composition does not comprise any detectable peroxidase.  The claims of ‘969 are drawn to a method of using the composition to treat microbial infections, also the intended use of the instant application claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 92-95, 97-100, 119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 14, 19, 51 of copending Application No. 16337155 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to compositions comprising an enzyme, i.e. glucose oxidase, that is able to convert a substrate, i.e. D-glucose, to release hydrogen peroxide; and a substance that includes a substrate for the enzyme; wherein the enzyme is able to . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

See MPEP 1490 (VI)(2) Provisional Nonstatutory Double Patenting Rejection is the Only Rejection Remaining in an Application
(a)    Application Has Earliest Effective U.S. Filing Date
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.
(b)    Applications Have the Same Effective U.S. Filing Date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to a provisional nonstatutory double patenting rejection are patentably distinct or filing a terminal disclaimer in the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632